963 A.2d 815 (2009)
197 N.J. 426
In the Matter of Layne S. GORDON, an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
January 16, 2009.

ORDER
The Director of the Office of Attorney Ethics and LAYNE S. GORDON of MARLTON, who was admitted to the bar of this State in 1989, having consented to the temporary suspension from the practice of respondent pending the final disposition of all ethics grievances again him, and good cause appearing;
It is ORDERED that LAYNE S. GORDON is temporarily suspended from the practice of law, effective immediately, pending the disposition of all grievances pending against him, and until the further Order of the Court; and it is further
ORDERED that LAYNE S. GORDON be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended, disbarred or resigned attorneys.